IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2113 Disciplinary Docket No. 3
                   Petitioner              :
                                           :
                v.                         :   No. 168 DB 2014
                                           :
HARRY J. LEVANT,                           :   Attorney Registration No. 57079
                       Respondent          :   (Philadelphia)


                                      ORDER


PER CURIAM:


      AND NOW, this 10th day of December, 2014, there having been filed with this

Court by Harry J. Levant his verified Statement of Resignation dated October 17, 2014,

stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in

accordance with the provisions of Rule 215, Pa.R.D.E., it is

      ORDERED that the resignation of Harry J. Levant is accepted; he is disbarred on

consent from the Bar of the Commonwealth of Pennsylvania; and he shall comply with

the provisions of Rule 217, Pa.R.D.E.      Respondent shall pay costs, if any, to the

Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.